The action is unlawful detainer, instituted, originally, in a justice's court by appellant against appellees. Consequent upon general affirmative instruction in defendants' favor, verdict and judgment were awarded defendants. The giving of that instruction and the refusal of a like character of instruction for plaintiff are the only errors assigned.
While the bill of exceptions carries the recital that it contains all of the evidence presented on the trial, from the body of the bill it affirmatively appears that that recital is untrue, a deed executed by plaintiff, very material to the issue, being introduced in evidence, and omitted from the bill and from the transcript. In this state of the bill of exceptions it is to be presumed that the omitted conveyance, executed by plaintiff, justified the action of the court in giving affirmative instruction in defendants' favor. Jefferson v. Republic I.  S. Co., 208 Ala. 143, 93 So. 890, 892; Montevallo Mining Co. v. Underwood, 202 Ala. 59, 62, 79 So. 453; L.  N. R. R. Co. v. Cross, 205 Ala. 626, 628, 88 So. 908.
Other considerations — unnecessary to note in view of the conclusions stated — might justify the court's action.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.
NOTE. — The foregoing opinion was prepared by Justice McCLELLAN before his resignation, and is adopted by the court.